                                                                         21st Floor
                                                                         1251 Avenue of the Americas
                                                                         New York, NY 10020-1104

                                                                         Robert Balin
                                                                         212.489.8230 tel
                                                                         212.489.8340 fax
                                                                         RobBalin@dwt.com

VIA ECF
Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      Rajaratnam v. Motley Rice, LLC, et al, No. 1:18-cv-03234-KAM-RML

Dear Judge Matsumoto:

        We are counsel to defendants Motley Rice, LLC and Michael E. Elsner (collectively, the
“MR Defendants”). Pursuant to Your Honor’s Individual Practices (§ IV.C.1(c)), we write to
specify the papers to be filed today in support of the MR Defendants’ Motion to Dismiss
Plaintiff’s Amended Complaint in this action (the “Motion”). The Motion will be fully briefed
today.

       The following moving papers, which were served upon all counsel of record in this action
on April 12, 2019, will be electronically filed herewith:

                  Notice of Motion by defendants Motley Rice, LLC and Michael E. Elsner to
                   Dismiss the Amended Complaint;

                  Declaration of Robert D. Balin in Support of the Motion to Dismiss the Amended
                   Complaint, with Exhibits A-F thereto; and

                  Memorandum of Law in Support of Motion to Dismiss the Amended Complaint.

      Later today, the MR Defendants will also electronically file a Reply in Support of their
Motion to Dismiss.


                                                      Respectfully submitted,

                                                      Davis Wright Tremaine LLP

                                                      /s/ Robert Balin
                                                      Robert Balin




4837-3567-9391v.1 0111362-000001
